      Case 1:18-cv-04910-ALC-GWG Document 106 Filed 07/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
EDGARDO DIAZ,
                                                               :
                           Plaintiff,                               ORDER
                                                               :
                  -v.-
                                                               :    18 Civ. 4910 (ALC) (GWG)

NEW YORK PAVING INC.,                                         :

                           Defendant.                          :
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, United States Magistrate Judge

        A discovery conference to resolve the dispute(s) raised in Docket # 104 shall take place
on Wednesday, July 15, 2020, at 4:30 p.m. If not already filed, a responsive letter must be filed
in accordance with paragraph 2.A of this Court’s Individual Practices. It is the Court’s intention
to decide the dispute based on the parties’ letters unless a party has shown good cause in advance
of the conference why formal briefing should be required.

        At the above date and time, the parties shall dial (888) 557-8511 and use access code:
6642374. (The public may also dial in but will be permitted only to listen.) The Court will
record the proceeding for purposes of transcription in the event a transcript is ordered. However,
any other recording or dissemination of the proceeding in any form is forbidden.

        When addressing the Court, counsel must not use a speakerphone.

        Each attorney or unrepresented party is directed to ensure that all other attorneys or
unrepresented parties on the case are aware of the oral argument date and time. In addition, any
requests for an adjournment must be made in compliance with Judge Gorenstein’s rules
(available https://nysd.uscourts.gov/hon-gabriel-w-gorenstein).

        SO ORDERED.

Dated: July 10, 2020
       New York, New York
                                                              ______________________________
                                                              GABRIEL W. GORENSTEIN
                                                              United States Magistrate Judge
